DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
	The declaration under 37 CFR § 1.132 from Ohta Michihiro has been fully considered and is addressed below in combination with the arguments.

Response to Arguments
Applicant’s amendments and arguments, filed 15 June 2022, with respect to rejections in view of Koichiro and Kim have been fully considered and are persuasive. Applicant has amended the claims to further limit the independent claim to include a ZT. Further, in the declaration filed by Ohta Michihiro it is put forth that the combination of a decreased Sn content paired with Nb or Ta results in an unexpectedly better performance than no Sn deficiency or a Sn deficiency and V which would not have been expected or obvious to a person having ordinary skill in the art. Accordingly. the rejection in view of Koichiro and Kim have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Koichiro and Kim (cited in the previous office action).
Koichiro teaches a thermoelectric composition such as Cu26Nb2Sn6S32 [0049]. 
However, Koichiro does not teach the composition includes a Sn deficiency.
Kim teaches a composition having the structure Cu26V2Sn6-zS32 (Experimental procedure) which has an Sn-deficiency but does not include Nb or Ta.
In the declaration filed it is shown that the combination of an Sn deficiency and either Nb or Ta results in unexpectedly better properties than would have been expected based upon the teachings of Koichiro and Kim alone or in combination.
At the time of filing no prior art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew J. Oyer/Primary Examiner, Art Unit 1767